Peb Cubjam,
It appears that Mr. Green, the plaintiff, made a written contract to construct the stable in question for the sum of 15,670, and that he has charged more than that sum for doing so. An examination of the case, however, shows, and we think very clearly, that this written contract was not regarded by either party when the work came to be done. Indeed, it is so very vague and indefinite that it would be difficult to carry it out literally. Nearly all of the details of the work were left unprovided for, and had to be supplied orally from time to time, in order to carry it out satisfactorily to the parties. Under these circumstances we do not think it was error in the learned judge below to instruct the jury that they might regard the written contract as altered or annulled in the conversation between the parties. All of the questions of fact involved in the ease were submitted to the jury under proper instructions.
Judgment affirmed.